 
 
I 
108th CONGRESS 2d Session 
H. R. 4626 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2004 
Mr. Greenwood (for himself and Mr. Green of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for coverage of screening ultrasound for abdominal aortic aneurysms under part B of the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Screening Abdominal Aortic Aneurysms Very Efficiently (SAAAVE) Act. 
2.Medicare coverage of screening ultrasound for abdominal aortic aneurysms 
(a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x), as amended by sections 611, 612, 613, 642, and 706 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended— 
(1)in subsection (s)(2)— 
(A)by striking and at the end of subparagraph (Y); 
(B)by adding and at the end of subparagraph (Z); and 
(C)by adding at the end the following new subparagraph: 
 
(AA)screening ultrasound for abdominal aortic aneurysm (as defined in subsection (bbb)) for an individual who has not been previously furnished such a screening ultrasound and who— 
 
(i)has a family history of abdominal aortic aneurysm; 
(ii)manifests risk factors for cardiovascular disease (such as smoking or hypertension); 
(iii)evidences arthrosclerotic vascular disease; or 
(iv)has other risk factors for abdominal aortic aneurysm as the Secretary may specify;.; and 
(2)by adding at the end the following new subsection: 
 
(bbb)Screening ultrasound for abdominal aortic aneurysmThe term screening ultrasound for abdominal aortic aneurysm means— 
(1)a procedure using sound waves (or such other procedures using alternative technologies, of commensurate accuracy and cost, that the Secretary may specify) provided for the early detection of abdominal aortic aneurysm, and 
(2)includes a physician’s interpretation of the results of the procedure.. 
(b)Inclusion of screening ultrasound for abdominal aortic aneurysm in screening services for which education, counseling, and referral is provided for under benefits for initial preventive physical examinationSection 1861(ww)(2) of the Social Security Act (42 U.S.C. 1395x(ww)(2)), as added by section 611(b) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended by adding at the end the following new subparagraph: 
 
(L)Screening ultrasound for abdominal aortic aneurysm as defined in section 1861(bbb).. 
(c)Payment for screening ultrasound for abdominal aortic aneurysm 
(1)Section 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(AA) after (2)(W).  
(d)Frequency and quality standardsSection 1862(a)(1) of such Act (42 U.S.C. 1395m(a)(1)), as amended by sections 303, 611, 612, and 613 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, is amended— 
(1)by striking and at the end of subparagraph (L); 
(2)by striking the semicolon at the end of subparagraph (M) and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(N)in the case of screening ultrasound for abdominal aortic aneurysm— 
(i)which is performed more frequently than is provided for under section 1861(s)(2)(AA); or 
(ii)which is performed by an individual or diagnostic laboratory that does not meet quality assurance standards established by the Secretary, including with respect to individuals performing screening ultrasound for abdominal aortic aneurysm (other than physicians) and diagnostic laboratories, that the individual or laboratory is certified by the appropriate State licensing or certification agency or, in the case of a services performed in a State that does not license or certify such individuals or laboratories, by a national certification or accreditation organization recognized by the Secretary.. 
(e)Non-application of part b deductibleSection 1833(b) of such Act (42 U.S.C. 1395l(b)) is amended— 
(1)by striking and after section 1861(jj)),; and 
(2)by inserting , and (7) such deductible shall not apply with respect to screening ultrasound for abdominal aortic aneurysm (as defined in section 1861(bbb)) after 1861(nn)). 
(f)Consultation in establishment of quality assurance standards and designation of recognition of national accreditation organizationsThe Secretary shall consult with national medical, vascular technologist and sonographer societies in establishing— 
(1)risk factors under section 1861(s)(2)(A)(iv) of the Social Security Act, as added by subsection (a)(1)(C), and 
(2)quality assurance standards under section 1862(a)(1)(N)(ii) of such Act, as added by subsection (d)(3). 
(g)Effective dateThe amendments made by this section shall apply to screening ultrasounds for abdominal aortic aneurysm performed on or after January 1, 2005. 
3.National educational and information campaign 
(a)In generalAfter consultation with national medical, vascular technologist and sonographer societies, the Secretary of Health and Human Services shall carry out a national education and information campaign to promote awareness among health care practitioners and the general public with respect to the importance of early detection and treatment of abdominal aortic aneurysms. 
(b)Use of fundsThe Secretary may use amounts appropriated pursuant to this subsection to make grants to national medical, vascular technologist, and sonographer societies (in accordance with procedures and criteria specified by the Secretary) to enable them to educate practitioners and providers about matters relating to such aneurysms. 
(c)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2005 and each fiscal year thereafter such sums as may be necessary to carry out this section. 
 
